            Case 16-10283-LSS               Doc 1035         Filed 05/07/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                ) Chapter 7
                                                      )
OUTER HARBOR TERMINAL, LLC,                           ) Case No. 16-10283 (LSS)
                                                      )
                           Debtor.                    )

                 AGENDA OF MATTERS SCHEDULED FOR HEARING
                   ON MAY 9, 2019 AT 10:00 A.M. (EASTERN TIME)

    Please take notice that the hearing will take place at the United States Bankruptcy
    Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2,
     Wilmington, Delaware 19801, before The Honorable Laurie Selber Silverstein 1

RESOLVED MATTERS

1.        Motion of Don A. Beskrone, Chapter 7 Trustee, to Approve Settlement of Certain
          Preference and/or Fraudulent Transfer Claims Pursuant to Federal rule of
          Bankruptcy Procedure 9019 [Docket No. 1026 (16-10283), Adv. Docket No. 15
          (18-50907) and Adv. Docket No. 12 (18-50964); filed 4/4/19]

          Response Deadline: April 18, 2019 at 4:00 p.m.

          Related Document(s):

          A. Certificate of No Objection Regarding Motion of Don A. Beskrone, Chapter 7
             Trustee, to Approve Settlement of Certain Preference and/or Fraudulent
             Transfer Claims Pursuant to Federal rule of Bankruptcy Procedure 9019
             [Docket No. 1029 (16-10283), Adv. Docket No. 16 (18-50907) and Adv.
             Docket No. 13 (18-50964); filed 4/25/19]

          B. Order Approving Motion to Approve Settlement of Certain Preference and/or
             Fraudulent Transfer Claims Pursuant to Federal Rule of Bankruptcy Procedure
             9019 [Docket No. 1030 (16-10283), Adv. Docket No. 17 (18-50907) and Adv.
             Docket No. 14 (18-50964); filed 4/29/19]

          Status: On April 29, 2019, an Order was entered regarding this matter. Accordingly,
          no hearing is necessary.

2.        Motion of Don A. Beskrone, Chapter 7 Trustee, to Approve Settlement of Certain
          Preference and/or Fraudulent Transfer Claims Pursuant to Federal rule of


1Any party that wishes to make a telephonic appearance at the hearing should make arrangements through CourtCall,
LLC at (866) 582-6878 by Noon on March 20, 2019.



{01446518;v1 }
            Case 16-10283-LSS        Doc 1035      Filed 05/07/19    Page 2 of 3



         Bankruptcy Procedure 9019 [Docket No. 1027 (16-10283) and Adv. Docket No.
         10 (18-50907); filed 4/11/19]

         Response Deadline: April 25, 2019 at 4:00 p.m.

         Related Document(s):

         A. Certificate of No Objection Regarding Motion of Don A. Beskrone, Chapter 7
            Trustee, to Approve Settlement of Certain Preference and/or Fraudulent
            Transfer Claims Pursuant to Federal rule of Bankruptcy Procedure 9019
            [Docket No. 1032 (16-10283) and Adv. Docket No. 11 (18-50907); filed
            5/1/19]

         B. Order Approving Motion to Approve Settlement of Certain Preference and/or
            Fraudulent Transfer Claims Pursuant to Federal Rule of Bankruptcy Procedure
            9019 [Docket No. 1033 (16-10283) and Adv. Docket No. 12 (18-50907; filed
            5/3/19 and 5/6/19, respectively]

         Status: On May 3, 2019 and May 6, 2019, Orders were entered regarding this
         matter. Accordingly, no hearing is necessary.

UNCONTESTED MATTER WITH CERTIFICATE OF NO OBJECTION

3.       Motion of Don A. Beskrone, Chapter 7 Trustee, to Approve Settlement of Certain
         Preference and/or Fraudulent Transfer Claims Pursuant to Federal Rule of
         Bankruptcy Procedure 9019 [Docket No. 1030 (16-10283) and Adv. Docket No. 14
         (18-50967); filed 4/25/19]

         Response Deadline: May 2, 2019 at 4:00 p.m.

         Related Document(s):

         A. Certificate of No Objection Regarding Motion of Don A. Beskrone, Chapter 7
            Trustee, to Approve Settlement of Certain Preference and/or Fraudulent
            Transfer Claims Pursuant to Federal Rule of Bankruptcy Procedure 9019
            [Docket No. 1034 (16-10283) and Adv. Docket No. 15 (18-50967); filed
            5/3/19]

         B. Proposed Order

         Status: On May 3, 2019, a Certificate of No Objection was filed regarding this
                 matter. Accordingly, a hearing is necessary only to the extent the Court has
                 questions or concerns.


                                     -Signature Page to Follow-

{01446518;v1 }                                    2
            Case 16-10283-LSS   Doc 1035    Filed 05/07/19    Page 3 of 3




 Dated: May 7, 2019                        ASHBY & GEDDES, P.A.

                                           /s/ Benjamin W. Keenan
                                           Ricardo Palacio (I.D. #3765)
                                           Benjamin W. Keenan (I.D. #4724)
                                           500 Delaware Avenue, 8th Floor
                                           P.O. Box 1150
                                           Wilmington, Delaware 19899
                                           Telephone: (302) 654-1888
                                           Facsimile: (302) 654-2067
                                           Email: bkeenan@ashbygeddes.com

                                           Counsel to Don A. Beskrone, as Chapter 7
                                           Trustee

                                           -and-

                                           BIELLI & KLAUDER, LLC
                                           David M. Klauder (I.D. #5769)
                                           1204 N. King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 803-4600
                                           Email: dklauder@bk-legal.com

                                           Special Conflicts Counsel to Don A. Beskrone, as
                                           Chapter 7 Trustee




{01446518;v1 }                              3
